Case 1:16-cv-00276-JTN-RSK ECF No. 198 filed 12/31/18 PageID.1434 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

EL-AMIN MUHAMMAD #242898,

      Plaintiff,                                Case No. 1:16-cv-276

v.                                              HON. JANET T. NEFF

                                                MAGISTRATE RAY KENT
KYLE A. NEHER, d/b/a DET KYLE
A. NEHER, MICHAEL KASHER d/b/a
DET. MICHAEL D. KASHER, OFFICER
JOHN DOE alternate transport officer (NSPD),
(MSP) OFFICER JOHN DOE, DARRYL HAIRSTON
d/b/a (MCJ) DEPUTY DARRYL HAIRSTON,
ELAINE (DOE) d/b/a RN NURSE ELAINE (DOE)
last name unknown (MCJ),

      Defendants.


El-Amin Muhammad #242898 (in pro per)         Michael S. Bogren (P34835)
St. Louis Correctional Facility               Lisa A. Hall (P70200)
8585 N. Crowell Road                          Robert A. Callahan (P47600)
St. Louis, Michigan 48880                     Attorneys for Defendants
                                              KYLE A. NEHER and MICHAEL KASHER
Allan C. Vander Laan (P33893)                 PLUNKETT COONEY
CUMMINGS MCCLOREY DAVIS & ACHO                950 Trade Centre Way, Suite 310
Attorney for Defendant “Unknown               Kalamazoo, Michigan 49002
Harrison”                                     (269-226-8822)
851 Charlevoix Dr., SE, Suite 327             mbogren@plunkettcooney.com
Grand Rapids, MI 49546                        lhall@plunkettcooney.com
616/975-7470                                  rcallahan@plunkettcooney.com
avanderlaan@cmda-law.com


          REPLY BRIEF IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

      The case pending before this court is the type for which the decision in Scott v.

Harris, 550 U.S. 372 (2007) is clearly applicable. Plaintiff attemps to allege “facts”, and

draw inferences from those “facts,” to generate an issue which would require trial. Those
Case 1:16-cv-00276-JTN-RSK ECF No. 198 filed 12/31/18 PageID.1435 Page 2 of 5



“facts” are the speed and manner in which Kasher operated the squad car prior to the

single car accident with the deer on August 1, 2014; comments Plaintiff supposedly made

to Kasher and Neher regarding his “injuries” following the accident; and complaints of

injury which he made while being transported to the Muskegon County Jail. Unfortunately

for Plaintiff, however, the in-car video recordings attached as Exhibits 2 and 4 to Co-

Defendant Harrison’s Motion for Summary Judgment, and as Exhibits D and E to Norton

Shores Defendants’ Brief in Support of Motion for Summary Judgment, clearly contradict

his version of the story.

       In Scott, the Supreme Court reminded courts that although facts must be viewed in

the light most favorable to the non-moving party, if there is video tape evidence which

“clearly contradicts” the non-moving party’s version, summary judgment is appropriate.

“When opposing parties tell two different stories, one of which is blatantly contradicted by

the record, so that no reasonable jury could believe it, a court should not adopt that version

of the facts for purposes of ruling on a motion for summary judgment.” Id. at 380. The

Sixth Circuit Court of Appeals has noted that “courts routinely look to Scott for guidance in

determining whether the non-moving party’s version of the events is so blatantly

contradicted by objective evidence of the record that it fails to create a genuine issue of

material fact for trial, even in the absence of a video tape.” Coble v. City of White House,

Tenn., 634 F. 3rd 865, 869 (6th Cir. 2011).

       In the case pending before this Court Plaintiff has asserted, in very conclusory

fashion, that Kasher was driving in a negligent (or grossly negligent) manner. Plaintiff has

attempted to make this assertion on the supposition he possibly could accurately see the

speedometer on the squad car while seated in the rear passenger side of the squad car. It



                                              2
Case 1:16-cv-00276-JTN-RSK ECF No. 198 filed 12/31/18 PageID.1436 Page 3 of 5



certainly strains credibility that Plaintiff, or any person for that matter, could accurately

perceive the speedometer of any car while seated in the rear passenger seat of that car. It

strains creditability even further when one considers that police squad cars have safety

protection such as bars, and unbreakable plastic sheets placed between the front and

passenger compartments in the squad cars. However, simple reliance on logic is not

required in this case. This Court has before it the in-car camera video of the interior of the

squad car both prior to and after the accident. The speed as shown in the camera, and the

manner in which the vehicle was being operated, conclusively demonstrates that Kasher

was not operating the squad car in a grossly negligent manner. His rate of speed barely

exceeded 70 mph in a 70 mph speed zone. There is no question that Kasher was not

operating his squad car in a manner “so reckless as to demonstrate a substantial lack of

concern for whether an injury results.” MCL §619.1407 (8)(a).

       In addition, Plaintiff alleges that Kasher and Neher were deliberately indifferent to

Plaintiff’s serious need for medical attention. In his Brief in Opposition, Plaintiff has done

nothing other than provide a self-diagnosis to generate an issue of fact on whether he then

was presenting with an objectively serious medical condition to which Defendants could be

deliberately indifferent. This is insufficient. Moreover, any claim which Plaintiff asserts in

the brief that he requested medical treatment and was refused, or that he was making any

kind of noises which would indicate he was even in any pain, is shot down by a simple

review of the video from the in-car camera.

       Plaintiff was asked whether he was fine, to which he responded he was. There is no

complaining of pain, or sounds of pain emanating from Plaintiff throughout that in-car

camera recording. Furthermore, the in-car camera recording from the squad car that



                                              3
Case 1:16-cv-00276-JTN-RSK ECF No. 198 filed 12/31/18 PageID.1437 Page 4 of 5



ultimately transported Plaintiff to the Muskegon County jail is bereft of any complaints of

pain by Plaintiff, or any sounds from Plaintiff suggesting he was in any pain, whatsoever.

The facts as established by the in-car camera’s video clearly contradicts any contentions

that Plaintiff complained of serious injury and was ignored, or that Plaintiff was in any type

of pain whatsoever, and was ignored.

       Finally, an observation regarding the qualified immunity principles is appropriate at

this point. Defendants concede, as they must, that in 2014 it was clearly established that if

a detained individual, such as Plaintiff, was manifesting a serious medical need, they had

the obligation to see to it that individual received medical care.         In so conceding,

Defendants assert that the law also was clearly established that if a detained individual

such as Plaintiff had a minor malady or non-obvious injury, they had no obligation to

ensure medical treatment is provided unless the failure to do so would result in a

detrimental effect on that detained individual. This Court, in Brim v. Clark, 2011 W.L.

3477067 (W.D. Mich. 2011), Exhibit F, reached the common sense conclusion that a

complaint of a back ache is not a medical condition to which a defendant can be

deliberately indifferent. The refusal of qualified immunity to Defendants Kasher and Neher

would be the type of ruling by a federal court which could result in much mischief by

incarcerated individuals. If Plaintiff’s position in this case is adopted, then any time

someone who is detained by a law enforcement agency complains of a back pain, those

detaining that individual will be constitutionally obligated to take that detained individual

to receive medical treatment. This requirement flies in the face of the carefully articulated

standards set forth by the Supreme Court by Estelle v. Gamble, 429 U.S. 97 (1976); and Bell

v. Wolfish, 441 U.S. 520 (1979), and their progeny.



                                              4
Case 1:16-cv-00276-JTN-RSK ECF No. 198 filed 12/31/18 PageID.1438 Page 5 of 5



          It is respectfully submitted that this Court must hold, as a matter of law, Defendants

Neher and Kasher were not deliberately indifferent to any medical need of Plaintiff; that

Neher and Kasher are entitled to qualified immunity from any federal claim that Plaintiff

has asserted in this lawsuit; and that Kasher is entitled to immunity conferred by

Michigan’s governmental immunity act on Plaintiff’s negligence/gross negligence cause of

action.

Dated: December 31, 2018                     Respectfully submitted,

                                             PLUNKETT COONEY



                                             By:___/s/ Robert A. Callahan_____________________
                                                    Robert A. Callahan (P47600)
                                                    Attorney for Defendants
                                                    950 Trade Centre Way, Suite 310
                                                    Kalamazoo, MI 49002
                                                    Direct Dial: 269/226-8856




Open.00560.61916.21428626-1




                                                5
